—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered June 22, 1999, convicting defendant *687upon his plea of guilty of the crime of attempted assault in the second degree.
While defendant was incarcerated at Great Meadow Correctional Facility in Washington County an indictment was returned against him charging him with six counts of assault in the second degree, all arising from a November 15, 1998 altercation involving defendant and several correction officers who sustained injuries as a result. Ultimately, defendant entered a counseled Alford plea of guilty to a reduced charge of attempted assault in the second degree in full satisfaction of the indictment. Defendant was sentenced as a second felony offender to 2 to 4 years in prison and now appeals, arguing solely that the sentence imposed was unduly harsh and excessive.
We affirm. Notably, where a sentence is within permissible statutory ranges, it shall not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances have been shown to exist that warrant a modification (see, People v Dilone, 261 AD2d 650, lv denied 93 NY2d 969). Here, defendant was sentenced in accordance with a favorable plea bargain and, given his criminal history and County Court’s considerable discretion, we find no reason to disturb the sentence imposed in the interest of justice (see, id.).
Mercure, J. P., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.